Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 Response to Amendment
In response to the amendments filed 05/23/2022: 
Claims 1, 4, 7, 9-12 and 16 are pending in the present application. Claim 1 has been amended. Claims 2-3, 5 and 8 are canceled. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 9-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…the carbon nanotubes have a single average diameter in a range of about 1 nm to about 20 nm” but the term “about” is not defined in the instant specification such that the skilled artisan would understand the scope of the claim (e.g. to avoid infringing upon Applicant’s invention). Therefore, the claim is indefinite. 
Claims 4, 7, 9-12 and 16 are rejected for depending on rejected claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772), as evidenced by Ferrari, A. C., and J. Robertson. “Interpretation of Raman Spectra of Disordered and Amorphous Carbon.” Physical Review B, vol. 61, no. 20, 2000, pp. 14095–14107., doi:10.1103/physrevb.61.14095 and further in view of Kamizono et al. (US 2014/0127586) and Park (KR 20160122937A)
Regarding claim 1, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material and carbon nanotubes, or a first carbon nano conductive agent which can include carbon nanotubes (P9. 15), the carbon nanotubes have a volume density, or specific weight in a range of 0.01 to 0.1 g/cm3 (P56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Jo teaches that the carbon nanotubes have an average diameter of approximately 1 nm to approximately 50 nm (P50).
The examiner takes note of the fact that the prior art range of approximately 1 nm to 50 nm completely encompasses the claimed range of 1 nm to 20 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
Jo teaches that the multiple carbon materials may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). Jo teaches examples of the carbon nanotubes being included at 1 wt% (P87). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to 1 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
 Jo teaches the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.9 to 1.15; however, Kamizono, in a similar field of endeavor related to electrodes for lithium batteries, teaches using carbon nanotubes in a lithium ion battery electrode (P11). Kamizono teaches that the carbon nanotubes in the electrode should have an Id/Ig ratio of 0.8 to 1.2 (P15). Kamizono teaches that below this value not enough defect are formed and is detrimental to the battery and above 1.2 leads to a violent deterioration of the carbon nanotube (P15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application for the carbon nanotubes of Jo with a Raman ratio of 0.01 to 2, to optimize the Raman R value of 0.8 to 1.2, as taught by Kamizono, in order to have a more stable battery with decreased resistance. 
The examiner takes note of the fact that the prior art range of 0.8 to 1.2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Jo is silent in teaching that the average length of the carbon nanotubes is 70 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 70 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 100 µm or less, as taught by Park, in order to improve the fabrication process. 
Regarding claim 4, modified Jo in view of Park teach that the carbon nanotubes have an average length of 100 µm of less (Park claim 3). 
The examiner takes note of the fact that the prior art range of less than 100 µm overlaps the claimed range of about 100 µm to about 250 µm at an endpoint. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 7, modified Jo teaches the carbon nanotubes may include single-walled carbon nanotubes and multi-walled carbon nanotubes (P16). 
Regarding claim 9, modified Jo teaches the active material layer further comprises nanocarbon, or a second carbon nano conductive agent which can include carbon nano fiber and carbon nanotubes (P15). 
Regarding claim 10, modified Jo teaches that the nanocarbon has an average particle diameter of 10 nm to 150 nm, more preferably approximately 30 nm to 100 nm (P50).
Regarding claim 11, modified Jo teaches a weight ratio of the carbon nanotubes and the nanocarbon is in a range of about 1:0.2 to 1:5 (P47).  
 The examiner takes note of the fact that the prior art range of 1:0.2 to 1:5 partially overlaps the claimed range of about 3:1 to about 1:3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 12, modified Jo teaches that the total weight of the carbon nanotubes and the nanocarbon, or the first and second carbon nano conductive agents, may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes and nanocarbon can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to about 1.5 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 16, modified Jo teaches a rechargeable lithium battery comprising: a positive electrode (220); a negative electrode (210) (P37); a separator between the positive electrode and the negative electrode (230) (Fig. 2); and an electrolyte solution (P69), wherein the positive electrode is the electrode from claim 1(P37.67).
Claims 1, 4, 7, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 2013/0248772), as evidenced by Ferrari, A. C., and J. Robertson. “Interpretation of Raman Spectra of Disordered and Amorphous Carbon.” Physical Review B, vol. 61, no. 20, 2000, pp. 14095–14107., doi:10.1103/physrevb.61.14095 and further in view of Park (KR 20160122937A).
Regarding claim 1, Jo teaches a positive electrode (P37. 101) for a rechargeable lithium battery (P9), the electrode comprising a current collector (P28); and an active material on the current collector (P38. 63), wherein the active material layer comprises an active material and carbon nanotubes, or a first carbon nano conductive agent which can include carbon nanotubes (P9. 15), the carbon nanotubes have a volume density, or specific weight in a range of 0.01 to 0.1 g/cm3 (P56). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Jo teaches that the carbon nanotubes have an average diameter of approximately 1 nm to approximately 50 nm (P50).
The examiner takes note of the fact that the prior art range of approximately 1 nm to 50 nm completely encompasses the claimed range of 1 nm to 20 nm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05. 
Jo teaches that the multiple carbon materials may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). Jo teaches examples of the carbon nanotubes being included at 1 wt% (P87). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to 1 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Jo teaches the carbon nanotubes have a Raman R value of 0.01 to 2 (P56), where the Raman R value refers to an intensity ratio R = Id/Ig, Ig being a peak intensity G and Id being a peak intensity D.
Jo is silent in teaching that peak intensity G is about 1580 cm -1 and that peak intensity D is at about 1350 cm-1 in a Raman spectrum analysis; however, as evidenced by Ferrari, in a similar field of endeavor related to Raman spectra of carbon, teaches that the G peak is around 1580 – 1600 cm-1 and that the D peak is around 1350 cm-1 (pg. 14095). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the G and D peaks of the Raman values in Jo are between 1580 – 1600 cm-1 and around 1350 cm-1, respectively, because Ferrari teaches that they would inherently be in this range. 
The examiner takes note of the fact that the prior art range of 0.01 to 2 completely encompasses the claimed range of 0.9 to 1.15. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Additionally, while Jo teaches the Raman R value is 0.01 to 2 (P56) but is silent in teaching the Raman R value is more specifically 0.8 to 1.3; however, Jo teaches that the Raman ratio is a result-effective variable, or selected to improve high-rate discharge, life cycle characteristics, and binding strength (P55-58). A skilled artisan would therefore seek to find a Raman value within the range of Jo that improves the discharge rate, life cycle and binding strength of the active material. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to find a Raman ratio of the carbon nanotubes of Jo, and arrive at a Raman ratio in a range of 0.9 to 1.15, in order to improves the discharge rate, life cycle and binding strength of the active material.
Modified Jo is silent in teaching that the average length of the carbon nanotubes is 70 µm to 250 µm; however, Park teaches analogous art in the same field of endeavor of electrode active material comprising carbon nanotubes for a lithium secondary battery (pg.  5), wherein Park teaches that the average length of the carbon nanotubes is 100 µm or less (claim 3) to improve the fabrication process (pg. 7). 
The examiner takes note of the fact that the prior art range of less than 100 µm partially overlaps the claimed range of about 70 µm to about 250 µm (claim 3). Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to make the carbon nanotubes of Jo with a length of 100 µm or less, as taught by Park, in order to improve the fabrication process. 
Regarding claim 4, modified Jo in view of Park teach that the carbon nanotubes have an average length of 100 µm of less (Park claim 3). 
The examiner takes note of the fact that the prior art range of less than 100 µm overlaps the claimed range of about 100 µm to about 250 µm at an endpoint. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 7, modified Jo teaches the carbon nanotubes may include single-walled carbon nanotubes and multi-walled carbon nanotubes (P16). 
Regarding claim 9, modified Jo teaches the active material layer further comprises nanocarbon, or a second carbon nano conductive agent which can include carbon nano fiber and carbon nanotubes (P15). 
Regarding claim 10, modified Jo teaches that the nanocarbon has an average particle diameter of 10 nm to 150 nm, more preferably approximately 30 nm to 100 nm (P50).
Regarding claim 11, modified Jo teaches a weight ratio of the carbon nanotubes and the nanocarbon is in a range of about 1:0.2 to 1:5 (P47).  
 The examiner takes note of the fact that the prior art range of 1:0.2 to 1:5 partially overlaps the claimed range of about 3:1 to about 1:3. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 12, modified Jo teaches that the total weight of the carbon nanotubes and the nanocarbon, or the first and second carbon nano conductive agents, may be contained in an amount of 9 wt% or less based on the total weight of the active material layer (P71 teaches that the multiple carbon agents are included in 1 wt% to 90 wt% of the conductive agent, where the conductive agent is contained in an amount of less than approximately 10 wt% of the active material layer, therefore at most the carbon nanotubes and nanocarbon can be in a range of 0.1 wt% to 9 wt%, when the weight percent of the conductive agent is just above the taught maximum). 
The examiner takes note of the fact that the prior art range of 9 wt% or less completely encompasses the claimed range of less than or equal to about 1.5 wt%. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 16, modified Jo teaches a rechargeable lithium battery comprising: a positive electrode (220); a negative electrode (210) (P37); a separator between the positive electrode and the negative electrode (230) (Fig. 2); and an electrolyte solution (P69), wherein the positive electrode is the electrode from claim 1(P37.67).
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that the present invention only includes one type of carbon nanotube and Jo teaches that two types and diameter ratios. 
Examiner respectfully disagrees. The claimed invention teaches that the positive active material comprises carbon nanotubes, and therefore may comprise additional compounds and/or nanotubes. Furthermore, the instant disclosure teaches including carbon nanotubes and nanocarbon (as do claims 9-12), just as Jo does. Jo teaches the first carbon nano conductive agent can be carbon nanotubes (P59. 81) and that this first carbon nano conductive agent has an average diameter of approximately 1 nm to approximately 50 nm (P50).
Additionally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that the physical properties of the carbon nanotubes (CNT) of Kamizono would not be applied to the CNTs of modified Jo because Kamizono teaches the CNT as a bundle growing on a current collector. 
Examiner respectfully disagrees. Both Kamizono and Jo teach using CNT in an electrode for a battery. Kamizono teaches the CNTs can be used in any electrode of a lithium ion battery (P22) and Jo teaches that the type or kind of CNT is not limited and any CNT in the art can be used (P59). Therefore not only would one of ordinary skill be able to use the properties of the CNTs of Kamizono in Jo as the results would be obvious and predictable. One of ordinary skill in the art would know that even though the CNTs of Kamizono are aligned parallel, the properties of nanotubes will not change. 
This is further expanded on in light of the Raman values, which have nothing to do with the orientation of the CNTs and relates to the structure/crystallinity/graphite of the nanotubes. Kamizono teaches this, wherein the Raman ratio is based on the crystallinity or defects on a side surface of a carbon nanotube and that defects on the sides of each carbon nanotube allow ions to be introduced (P18-24). A skilled artisan would recognize that the carbon nanotubes of Jo are not being replaced by the carbon nanotubes of Kamizono, but only a more specific Raman ratio of Kamizono is being selected to have better crystallinity, and to avoid an excessive amount of pores which lead to violent deterioration of the nanotubes. In selecting a more specific range within the range of Jo, one of ordinary skill in the art would not have to make the carbon nanotubes in the CVD method as taught by Kamizono. 
This is further emphasized by Jo, who teaches that a Raman ratio is result effective variable selected based on improving the high rate discharge and cycle life characteristics of the battery, within the range of 0.01 to 2 (P56-58). 
A skilled artisan would look through the art, or to another reference (Kamizono) for certain characteristics without incorporating every aspect of the references teaching into a primary reference (Jo). Therefore, a skilled artisan could easily use the volume density of Jo, and rely on Kamizono for a more specific Raman ratio with respect to the carbon nanotubes, which does not require that the carbon nanotubes be aligned and with a higher volume density.  
Furthermore, Kamizono only teaches the volume density of the carbon nanotubes to be not less than 100 mg/cm3 in a preferable embodiment. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 II 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner notes that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and that a person of ordinary skill in the art will be able to fit the teachings of multiple patents together taking into account the inferences and creative steps that a person of skill in the art would employ. MPEP 2141.03 I
In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the weight percent of the carbon nanotubes is non- obvious and unexpected.  
Examiner respectfully disagrees. Tables 1/ 2 does not show unexpected results as related to weight percent because only 2 examples are shown and all the other variables also change. Applicant is reminded whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. here is no evidence that the results occur throughout the range (i.e. less than 0.7 wt%). Thus the evidence is insufficient to rebut the prima facie case because experiments are limited and not commensurate in scope with the claims. 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)
MPEP 716.02 discusses how criticality can be demonstrated. The examiner finds that Applicant has not shown criticality of the claimed range.
Furthermore, Jo teaches examples wherein the weight percent of the carbon nano conductive agent is 1 wt% (P86). As noted in the above rejection Jo has an overlapping range of 0.1 wt% to 9 wt% for the sum of all the carbon materials, therefore having the range of the carbon nanotubes be 0.1 wt% to less than 9 wt%, which completely encompasses the claimed range. Jo also teaches this amount as a result effective variable wherein too much or too little (when ratio compared to active material is high) will adversely affect the battery performance (P71). 
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
“Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729